Citation Nr: 0400577	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-07 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with depression, currently evaluated 
as 50 percent disabling.

2.  Entitlement to an increased evaluation for loss of vision 
of the left eye, currently evaluated as 40 percent disabling.

3.  Entitlement to a compensable evaluation for a perforated 
left eardrum, with left ear hearing loss.

4.  Entitlement to an increased evaluation for a scar of the 
chest, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for a scar of the 
left mandible, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for a scar of the 
face, scalp, and neck, currently evaluated as 10 percent 
disabling.

7.  Entitlement to a compensable evaluation for a residual 
scar of the left forearm.

8.  Entitlement to a compensable evaluation for residual 
scars of both thighs.

9.  Entitlement to an initial evaluation in excess of 10 
percent for dizziness.

10.  Entitlement to an initial evaluation in excess of 10 
percent for headaches.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.

The claims of entitlement to higher evaluations for a scar of 
the chest; a scar of the left mandible; a scar of the face, 
scalp, and neck; a residual scar of the left forearm; 
residual scars of both thighs; dizziness; and headaches will 
be addressed in the REMAND section of this decision.  
Accordingly, this appeal is, in part, REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC, and VA 
will notify you if further action is required on your part.

The veteran's appeal also included the issue of entitlement 
to a total disability evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).  
This issue is moot, however, in view of the Board's 
disposition of the claim of entitlement to an increased 
evaluation for PTSD with depression.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's PTSD with depression is productive of total 
occupational impairment.

3.  The evidence of record has revealed a total lack of light 
perception secondary to trauma of the left eye and visual 
acuity of 20/50, without correction, of the right eye.

4.  The average pure tone threshold is 71 decibels in the 
left ear, while speech eudiometry revealed speech recognition 
ability of 100 percent; service connection is not in effect 
for the right ear.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD with 
depression have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 
(Diagnostic Code 9411) (2003).

2.  The criteria for an evaluation in excess of 40 percent 
for loss of vision of the left eye have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.75-4.84a (Diagnostic Code 6069) (2003).

3.  The criteria for a compensable evaluation for a 
perforated left eardrum, with left ear hearing loss, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85 (Diagnostic Code 
6100), 4.86 (Diagnostic Code 6211) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Notably, there is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date, and the RO has afforded the 
veteran multiple VA examinations addressing his claimed 
disabilities.

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claims has also been met, as the RO informed 
him of the need for such evidence in a May 2001 letter.  See 
38 U.S.C.A. § 5103.  This letter includes a description of 
the relevant VCAA provisions and the relative duties of VA 
and the veteran in obtaining evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, a specific 
description of the criteria for higher evaluations for the 
veteran's claimed disabilities was provided in the February 
2003 Statement of the Case.  

II.  Laws and regulations concerning increased evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

III.  PTSD with depression

In this case, the RO has assigned a 50 percent evaluation for 
PTSD with depression under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.
 
Under Diagnostic Code 9411, a 50 percent disability 
evaluation encompasses PTSD manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In this case, the Board has reviewed the evidence of record, 
notably a February 2002 VA psychiatric examination reports, 
and finds that such evidence supports the conclusion that the 
veteran's PTSD with depression is productive of total 
occupational impairment.  While the examiner described the 
veteran's level of PTSD as "moderate to severe," he also 
noted that the prognosis for a return to full-time employment 
was very guarded, as the veteran's recent (and recently 
discontinued) part-time work was "not comparable to full-
time gainful employment."  

Moreover, the examiner assigned a Global Assessment of 
Functioning (GAF) score of 45 and determined that it was 
"more likely than not" that the veteran's PTSD symptoms 
"would interfere in a major way from his being able to form 
and sustain beneficial relationships, deal with stress, and 
meet requirements for dependability and punctuality."  In 
this regard, the Board observes that, under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), a GAF score of 
45 represents serious symptoms, including such serious 
impairment in occupational functioning as an inability to 
keep a job.  

Given that this evidence supports the finding that the 
veteran's psychiatric impairment would preclude a successful 
return to substantially gainful employment, the Board finds 
that it is at least as likely as not that the veteran's PTSD 
with depression results in total occupational impairment.  
This finding provides a basis for a 100 percent evaluation 
under Diagnostic Code 9411, as indicated above.  Accordingly, 
a 100 percent evaluation for PTSD with depression is granted.  
This determination represents a full grant of the veteran's 
claim.

IV.  Left eye

In an October 1969 rating decision, the RO initially granted 
service connection for a traumatic cataract of the left eye 
in view of in-service fragment wounds.  A 30 percent 
evaluation was assigned.  A June 1970 rating decision 
reflects that this evaluation was effectuated as of March 
1970.  

During his February 2002 VA neurological examination, the 
veteran reported that he had no light perception in the left 
eye.  The examination revealed that the left pupil was 
absent, and there was no visual access seen into the back of 
the eye.  The examiner assessed status post total lack of 
light perception secondary to trauma of the left eye and also 
determined that any problems of the right eye (visual acuity 
of 20/50, without correction) were unlikely to have resulted 
from the absence of left eye visual acuity.  

Subsequently, in a February 2003 statement of the case, the 
RO increased the evaluation for the veteran's loss of vision 
of the left eye to 40 percent, effective from October 2000.

Eye evaluations are governed by 38 C.F.R. §§ 4.75-4.84a.  
Under 38 C.F.R. § 4.83a, the percentage evaluation will be 
found from table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  

Under this rating scheme, the RO has assigned a 40 percent 
evaluation under Diagnostic Code 6069.  This evaluation 
represents blindness in one eye, having only light 
perception, and vision of 20/50 in the other eye.  

The Board is aware that left eye light perception was noted 
to be absent in this case.  Nevertheless, a higher evaluation 
of 50 percent may be assigned only in cases of the anatomical 
loss of one eye and vision of 20/50 in the other eye 
(Diagnostic Code 6065), or blindness in one eye, having only 
light perception, and vision of 20/70 in the other eye 
(Diagnostic Code 6069).  Here, where there is no evidence of 
anatomical loss of the left eye and vision of 20/50 in the 
right eye, the criteria for a 50 percent evaluation have not 
been met.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an increased evaluation for 
loss of vision of the left eye, and this claim must be 
denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

V.  Left ear perforated eardrum and hearing loss

In a November 1983 rating decision, the RO granted service 
connection for a perforated left eardrum on the basis of a 
notation of this disability at discharge from service.  A 
zero percent evaluation was assigned, effective from April 
1983.  This evaluation has since remained in effect and is at 
issue in this case, and the disability has subsequently been 
expanded to include left ear hearing loss.

The veteran's February 2002 VA audiological examination 
revealed the following pure tone thresholds (in decibels):






HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
35
LEFT
50
        
55
50
90
90

The average pure tone thresholds were noted to be 21 decibels 
on the right and 71 decibels on the left.  Speech audiometry 
revealed speech recognition ability of 100 percent 
bilaterally.  The examiner diagnosed a moderate to profound 
mixed loss, noted be "as likely as not" caused by in-
service noise exposure and eardrum perforation on the left.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone eudiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone eudiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a numerical 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here. 

In this case, the average pure tone threshold was 71 decibels 
in the left ear, while speech audiometry revealed speech 
recognition ability of 100 percent.  This equates to Level II 
hearing under Table VI.  As indicated above, however, service 
connection for the right ear is not presently in effect, and 
a Level I numerical designation is warranted for that ear.  
Applying these designations under Table VII, a zero percent 
evaluation remains warranted.  

Additionally, the Board observes that, under Diagnostic Code 
6211, only a zero percent evaluation may be assigned in cases 
of perforation of the tympanic membrane.

The Board would point out that the veteran's lay assertions 
of decreased hearing are insufficient to establish 
entitlement to a higher evaluation for hearing loss because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board notes that the veteran is free to submit 
evidence at a future date in furtherance of the assignment of 
a higher evaluation, such as recent audiological testing 
reports.  

In the present case, however, the "mechanical application" 
of the applicable diagnostic criteria to the evidence at hand 
clearly establishes a zero percent evaluation.  As such, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable evaluation for a perforated 
left eardrum, with left ear hearing loss, and the claim is 
denied.  Again, 38 U.S.C.A. § 5107(b) does not apply in the 
present case because the preponderance of the evidence is 
against the veteran's claim.

V.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected left eye and left ear disorders 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations, 
and there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 100 percent evaluation for PTSD with depression is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

The claim of entitlement to an increased evaluation for loss 
of vision of the left eye, currently evaluated as 40 percent 
disabling, is denied.

The claim of entitlement to an increased evaluation for a 
perforated left eardrum, with left ear hearing loss, is 
denied.


REMAND

The veteran's multiple service-connected scars have not been 
addressed on examination since December 2000, more than three 
years ago.  A more contemporaneous examination, with 
consideration under the recently enacted provisions of 
38 C.F.R. § 4.118 (2003), is thus necessary.  Moreover, the 
veteran's service-connected dizziness and headaches were only 
briefly alluded to in the report of the December 2000 VA 
examination and have not been adequately examined to date.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  This letter should 
include a specific explanation of the 
relative duties of VA and the veteran in 
obtaining such evidence.  

2.  The RO should also afford the veteran 
a VA skin examination addressing the 
current symptoms and severity of his scar 
of the chest; scar of the left mandible; 
scar of the face, scalp, and neck; 
residual scar of the left forearm; and 
residual scars of both thighs.  The 
examiner should describe all scars in 
terms of disfigurement, tenderness, pain, 
and ulceration, if present.  All opinions 
and conclusions expressed by the examiner 
must be supported by a complete rationale 
in a typewritten report.

3.  The RO should also afford the veteran 
a VA neurological examination addressing 
the current symptoms and severity of his 
headaches and dizziness.  The examiner 
should specifically indicate whether the 
veteran's dizziness results in staggering 
and should comment on the frequency and 
length of any prostrating episodes of 
headaches.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale in a 
typewritten report.

4.  Then, after ensuring that all 
requested development has been 
accomplished, the RO should readjudicate 
the veteran's claims of entitlement to 
higher evaluations for a scar of the 
chest; a scar of the left mandible; a 
scar of the face, scalp, and neck; a 
residual scar of the left forearm; 
residual scars of both thighs; dizziness; 
and headaches.  If the determination of 
one or more of these claims remains less 
than fully favorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case, with inclusion of 38 C.F.R. 
§§ 3.159 and 4.118 (2003).  The veteran 
should be allowed a reasonable period of 
time in which to respond before this case 
is returned to the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



